Name: Commission Regulation (EEC) No 2523/79 of 15 November 1979 amending Regulation (EEC) No 1054/78 following the fixing of new exchange rates to be applied in agriculture for Denmark, France, Ireland, Italy and the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 289/22 Official Journal of the European Communities 16 . 11 . 79 COMMISSION REGULATION (EEC) No 2523/79 of 15 November 1979 amending Regulation (EEC) No 1054/78 following the fixing of new exchange rates to be applied in agriculture for Denmark, France, Ireland, Italy and the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture ('), as last amended by Regula ­ tion (EEC) No 2139/79 (2 ), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 1054/78 of 19 May 1978 laying down detailed rules for the application of Council Regulation ( EEC) No 878 /77 on the exchange rates to be applied in agriculture and repealing Regulation (EEC) No 937/77 (3 ), as last amended by Regulation ( EEC) No 2141 /79 (4 ), provides that for certain distillation measures the new rates are to enter into force on 1 September 1 979 rather than on the dates provided for in general for the wine sector ; whereas , having regard to Council Regulation (EEC) No 2139/79 of 28 September 1979 amending with regard to the French franc , the Italian lire , the pound sterling, the Irish pound and the Danish kroner Regulation ( EEC) No 878 /77 on the exchange rates to be applied in agriculture , the wording of Article 3 (3 ) of Regulation ( EEC) No 1054/78 should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Article 3 (3) of Regulation ( EEC) No 1054/78 is amended to read as follows : ' 3 . With regard to the purchase prices and the other amounts referred to in paragraph 1 , the representative rates referred to in Article 2a of Regulation (EEC) No 878 /77 :  in the first indent of paragraph 3 (b), the first indent of paragraph 4 (b) and the first indent of paragraph 5 shall apply with effect from 1 September 1979 ,  in the fourth indent of paragraph 3 (c ) shall apply with effect from 1 September 1980 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 106, 29 . 4 . 1977, p. 27 . (') OJ No L 246, 29 . 9 . 1979 , p. 76 . ( 3 ) OJ No L 134 , 22 . 5 . 1978 , p. 40 . (4 ) OJ No L 247, 1.10 . 1979 , p. 37 .